Case: 12-12723   Date Filed: 04/22/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-12723
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:11-cr-00014-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

VERONICA R. KIRK SCOTT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 22, 2013)



Before BARKETT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-12723       Date Filed: 04/22/2013       Page: 2 of 4


       Veronica Scott was convicted of health care fraud, in violation of 18 U.S.C.

§ 1347(a)(2). On appeal, Scott argues the evidence was insufficient to prove she

knew fraudulent claims were filed on her behalf. After careful review of the record

and the parties’ briefs, we affirm. 1

       To support a conviction for health care fraud under 18 U.S.C. § 1347, the

government must prove the defendant: (1) knowingly and willfully executed, or

attempted to execute, a scheme to (2) defraud a health care program or to obtain by

false or fraudulent pretenses money or property under the custody or control of a

health care program, (3) “in connection with the delivery of or payment for health

care benefits, items, or services.” The government must show the defendant knew

the submitted claims were false, United States v. Medina, 485 F.3d 1291, 1297

(11th Cir. 2007), which may be established by direct or circumstantial evidence,

United States v. Williams, 527 F.3d 1235, 1244–45 (11th Cir. 2008).

       Scott claims the testimony of the government’s witnesses did not sufficiently

prove she “had knowledge that false claims were being submitted.” First, she

claims the jury should not have believed her friend Danielle Mahone—a witness

the jury knew was a cooperating defendant—who testified Scott knew the claims



       1
         This Court reviews challenges to the sufficiency of the evidence de novo, viewing the
evidence in the light most favorable to the government. United States v. Williams, 527 F.3d
1235, 1244 (11th Cir. 2008). Jury verdicts are upheld unless no trier of fact could have found
guilt beyond a reasonable doubt based on the evidence in the record. Id.
                                               2
                Case: 12-12723       Date Filed: 04/22/2013       Page: 3 of 4


were false. 2 Second, Scott claims the jury should not have believed her roommate

T’Nesha Pruitt—a witness the jury knew was a convicted felon—who also testified

Scott knew the claims were false. Instead, Scott argues the jury should have

believed her testimony that she was unaware the claims Mahone submitted on her

behalf were false.

       Scott’s claims are meritless. The credibility of a witness is the “sole

province of the jury.” United States v. Hamaker, 455 F.3d 1316, 1334 (11th Cir.

2006). Unless a witness’s testimony is “so inherently incredible” or “so contrary

to the teachings of basic human experience,” the jury’s credibility determination

must stand. United States v. Chancey, 715 F.2d 543, 546 (11th Cir. 1983).

       In this case, neither Mahone’s nor Pruitt’s testimony lacked credibility.

Mahone and Pruitt testified: (1) Scott knew Mahone submitted false insurance

claims on behalf of others; (2) Scott was upset Mahone procured money for other

people while living at her home rent-free; (3) Scott implored Mahone to file false

claims on her behalf; (4) Scott supplied Mahone with the documents needed to

falsify health insurance claims; (5) Scott instructed Mahone as to the precise

amount of money she desired from the scheme; and (6) Scott paid Mahone several

thousand dollars of the fraudulently-obtained money in return for her assistance in


       2
         Mahone was also charged with health care fraud, and pleaded guilty to a conspiracy
charge related to the fraudulent filings. She was held accountable for helping eleven individuals
submit fraudulent claims, including Scott.
                                               3
                Case: 12-12723     Date Filed: 04/22/2013   Page: 4 of 4


the scheme. Based on this testimony, it was not “contrary to the teachings of basic

human experience” for the jury to find that Scott knew the submitted claims were

false.

         Also meritless is Scott’s argument that the evidence was insufficient because

the jury should have believed her testimony instead of the Government’s

witnesses. When a defendant takes the stand in her defense, she “runs a substantial

risk of bolstering the Government’s case.” United States v. Brown, 53 F.3d 312,

314 (11th Cir. 1995). Given the corroborative evidence of guilt in this case, when

Scott took the stand and denied knowledge of the fraudulent claims, the jury was

entitled not only to disbelieve her but also to consider the opposite of her testimony

as true. See United States v. McCarrick, 294 F.3d 1286, 1293–94 (11th Cir. 2002).

The verdict finding Scott guilty shows the jury did just what it was entitled to do;

nothing more, nothing less. See id.

         In sum, because a rational trier of fact could have found beyond a reasonable

doubt that Scott knew the submitted claims were false, the evidence was sufficient

to convict her of health care fraud under 18 U.S.C. § 1347(a)(2).

         AFFIRMED.




                                           4